1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     URBAN FAB CORP., a California           Case No.: 2:18-cv-05849-R-KS
12
     Corporation;
13
                Plaintiff,                   STIPULATED PROTECTIVE
14                                           ORDER
                vs.
15
     ANTHROPOLOGIE, INC., a
16   Pennsylvania Corporation, erroneously
     sued as URBAN OUTFITTERS
17
     WHOLESALE, INC.; and DOES 1-10,
18   inclusive,
19             Defendants.
20
21
22
23
24
25
26
27
28
                                           1
                                         ORDER
1    1.    A. PURPOSES AND LIMITATIONS
2
3          Discovery in this action is likely to involve production of confidential,
4    proprietary, or private information for which special protection from public
5    disclosure and from use for any purpose other than prosecuting this litigation may
6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
7    enter the following Stipulated Protective Order. The parties acknowledge that this
8    Order does not confer blanket protections on all disclosures or responses to
9    discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16
17         B. GOOD CAUSE STATEMENT
18
19         This action is likely to involve trade secrets, customer and pricing lists and
20   other valuable research, development, commercial, financial technical and/or
21   proprietary information for which special protection from public disclosure and from
22   use for any purpose other than prosecution of this action is warranted. Such
23   confidential and proprietary materials and information may consist of, among other
24   things, confidential business or financial information; information regarding
25   purchase and sale prices of fabric or garments by suppliers, manufacturers,
26   importers, distributors or fashion retailers; information regarding business practices;
27   information regarding the creation, purchase or sale of graphics used on textiles and
28   garments; information that is the subject of a non-disclosure or confidentiality
                                               2
                                             ORDER
1    agreement; the names, or other information tending to reveal the identity of a party’s
2    supplier, designer distributor, or customer; agreements with third parties;
3    information related to internal operation including personnel information;
4    information related to past, current and future product development; information
5    related to past, current and future market analyses and business and marketing
6    development, including plans, strategies, forecasts and competition; or other
7    confidential commercial information (including information implicating privacy
8    rights of third parties), information generally unavailable to the public, or which may
9    be privileged or otherwise protected from disclosure under state or federal rules,
10   court rules, case decisions, or common law. Accordingly, to expedite the flow of
11   information, to facilitate the prompt resolution of disputes over confidentiality of
12   discovery materials, to adequately protect information the parties are entitled to keep
13   confidential, to ensure that the parties are permitted reasonable necessary uses of
14   such material in preparation for and in the conduct of trial, to address their handling
15   at the end of the litigation, and serve the ends of justice, a protective order for such
16   information is justified in this matter. It is the intent of the parties that information
17   will not be designated as confidential for tactical reasons and that nothing be so
18   designated without a good faith belief that it has been maintained in a confidential,
19   non-public manner, and there is good cause why it should not be part of the public
20   record of this case.
21
22   2.    DEFINITIONS
23         2.1 Action: This pending federal law suit.
24         2.2 Challenging Party: a Party or Non-Party that challenges the
25   designation of information or items under this Order.
26         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
27   how it is generated, stored or maintained) or tangible things that qualify for
28   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                3
                                              ORDER
1    the Good Cause Statement.
2           2.4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
3    Information or Items: information (regardless of how it is generated, stored or
4    maintained) or tangible things which, if disclosed to the Receiving Party might
5    cause competitive harm to the Designating Party. Information and materials that
6    may be subject to this protection include, but is not limited to, technical and/or
7    research and development data, intellectual property, financial, marketing, and
8    other sales data, and/or information having strategic commercial value pertaining
9    to the Designating Party’s trade or business.
10          2.5 Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.6 Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY.”
16          2.7 Disclosure or Discovery Material: all items or information, regardless
17   of the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced
19   or generated in disclosures or responses to discovery in this matter.
20          2.8 Expert: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who has been retained by a Party or its counsel to serve
22   as an expert witness or as a consultant in this Action.
23          2.9 House Counsel: attorneys who are employees of a party to this Action.
24   House Counsel does not include Outside Counsel of Record or any other outside
25   counsel.
26          2.10 Non-Party: any natural person, partnership, corporation, association, or
27   other legal entity not named as a Party to this action.
28          2.11 Outside Counsel of Record: attorneys who are not employees of a
                                                4
                                              ORDER
1    party to this Action but are retained to represent or advise a party to this Action
2    and have appeared in this Action on behalf of that party or are affiliated with a law
3    firm which has appeared on behalf of that party, and includes support staff.
4          2.12 Party: any party to this Action, including all of its officers, directors,
5    employees, consultants, retained experts, and Outside Counsel of Record (and their
6    support staffs).
7          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
8    Discovery Material in this Action.
9          2.14 Professional Vendors: persons or entities that provide litigation
10   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
12   and their employees and subcontractors.
13         2.15 Protected Material: any Disclosure or Discovery Material that is
14   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY.”
16         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
17   from a Producing Party.
18   3.    SCOPE
19         The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24         Any use of Protected Material at trial shall be governed by the orders of the
25   trial judge. This Order does not govern the use of Protected Material at trial.
26   ///
27   ///
28   ///
                                                5
                                              ORDER
1    4.    DURATION
2          Even after final disposition of this litigation, the confidentiality obligations
3    imposed by this Order shall remain in effect until a Designating Party agrees
4    otherwise in writing or a court order otherwise directs. Final disposition shall be
5    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
6    with or without prejudice; and (2) final judgment herein after the completion and
7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
8    including the time limits for filing any motions or applications for extension of
9    time pursuant to applicable law.
10
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1 Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written
17   communications that qualify so that other portions of the material, documents,
18   items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to
23   impose unnecessary expenses and burdens on other parties) may expose the
24   Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28
                                               6
                                             ORDER
1          5.2 Manner and Timing of Designations. Except as otherwise provided in
2    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
3    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
4    under this Order must be clearly so designated before the material is disclosed or
5    produced.
6          Designation in conformity with this Order requires:(a) for information in
7    documentary form (e.g., paper or electronic
8    documents, but excluding transcripts of depositions or other pretrial or trial
9    proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY”, to each page that
12   contains protected material. If only a portion or portions of the material on a page
13   qualifies for protection, the Producing Party also must clearly identify the
14   protected portion(s) (e.g., by making appropriate markings in the margins).
15         A Party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and
18   before the designation, all of the material made available for inspection shall be
19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
20   documents it wants copied and produced, the Producing Party must determine
21   which documents, or portions thereof, qualify for protection under this Order.
22   Then, before producing the specified documents, the Producing Party must affix
23   the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY” legend to each page that contains Protected Material. If only a portion or
25   portions of the material on a page qualifies for protection, the Producing Party also
26   must clearly identify the protected portion(s) (e.g., by making appropriate
27   markings in the margins).
28         (b) for testimony given in depositions that the Designating Party identify
                                               7
                                             ORDER
1    the Disclosure or Discovery Material on the record, before the close of the
2    deposition all protected testimony.
3          (c) for information produced in some form other than documentary and
4    for any other tangible items, that the Producing Party affix in a prominent place on
5    the exterior of the container or containers in which the information is stored the
6    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
7    EYES ONLY.” If only a portion or portions of the information
8    warrants protection, the Producing Party, to the extent practicable, shall identify
9    the protected portion(s).
10         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16
17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37-1 et seq.
23         6.3 The burden of persuasion in any such challenge proceeding shall be on
24   the Designating Party. Frivolous challenges, and those made for an improper
25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26   parties) may expose the Challenging Party to sanctions. Unless the Designating
27   Party has waived or withdrawn the confidentiality designation, all parties shall
28   continue to afford the material in question the level of protection to which it is
                                                8
                                              ORDER
1    entitled under the Producing Party’s designation until the Court rules on the
2    challenge.
3
4    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
5          7.1 Basic Principles. A Receiving Party may use Protected Material that is
6    disclosed or produced by another Party or by a Non-Party in connection with this
7    Action only for prosecuting, defending, or attempting to settle this Action. Such
8    Protected Material may be disclosed only to the categories of persons and under
9    the conditions described in this Order. When the Action has been terminated, a
10   Receiving Party must comply with the provisions of section 13 below (FINAL
11   DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action and organizations retained by
22   such counsel to provide litigation support services in this action and the employees
23   of said organizations;
24         (b) the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26         (c) Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                               9
                                             ORDER
1          (d) the court and its personnel;
2          (e) court reporters and their staff;
3          (f) professional jury or trial consultants, mock jurors, and Professional
4    Vendors to whom disclosure is reasonably necessary for this Action and who have
5    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6          (g) the author or recipient of a document containing the information or a
7    custodian or other person who otherwise possessed or knew the information;
8          (h) during their depositions, witnesses, and attorneys for witnesses, in the
9    Action to whom disclosure is reasonably necessary provided: (1) the deposing
10   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
11   they will not be permitted to keep any confidential information unless they sign the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
13   agreed by the Designating Party or ordered by the court. Pages of transcribed
14   deposition testimony or exhibits to depositions that reveal Protected Material may
15   be separately bound by the court reporter and may not be disclosed to anyone
16   except as permitted under this Stipulated Protective Order; and
17         (i) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19         7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
21   in writing by the Designating Party, a Receiving Party may disclose any
22   information or item designated “CONFIDENTIAL” only to:
23         (a) Persons who appear on the face of Designated Materials marked
24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as an author,
25   addressee, or recipient thereof;
26         (b) Counsel for the parties to this action, as defined in section 2.1.2;
27         (c) Consultants for the parties to this action, as defined in section 2.1.3;
28
                                               10
                                              ORDER
1          (d) The Court, its clerks and secretaries, and any court reporter retained to
2    record proceedings before the Court;
3          (e) Court reporters retained to transcribe depositions;
4          (f) Experts (as defined in this Order) of the Receiving Party to whom
5    disclosure is reasonably necessary for this Action and who have signed the
6    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7
8    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
9          IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13         (a) promptly notify in writing the Designating Party. Such notification
14   shall include a copy of the subpoena or court order;
15         (b) promptly notify in writing the party who caused the subpoena or order
16   to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall
18   include a copy of this Stipulated Protective Order; and
19         (c) cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21   If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as “CONFIDENTIAL” before a determination by the court from which the
24   subpoena or order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another court.
                                               11
                                              ORDER
1    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2          PRODUCED IN THIS LITIGATION
3          (a) The terms of this Order are applicable to information produced by a
4    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
5    produced by Non-Parties in connection with this litigation is protected by the
6    remedies and relief provided by this Order. Nothing in these provisions should be
7    construed as prohibiting a Non-Party from seeking additional protections.
8          (b) In the event that a Party is required, by a valid discovery request, to
9    produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20         (c) If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving
22   Party may produce the Non-Party’s confidential information responsive to the
23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
24   Party shall not produce any information in its possession or control that is subject
25   to the confidentiality agreement with the Non-Party before a determination by the
26   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
27   expense of seeking protection in this court of its Protected Material.
28   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                              12
                                             ORDER
1          If a Receiving Party learns that, by inadvertence or otherwise, it has
2    disclosed Protected Material to any person or in any circumstance not authorized
3    under this Stipulated Protective Order, the Receiving Party must immediately (a)
4    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
5    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
6    the person or persons to whom unauthorized disclosures were made of all the terms
7    of this Order, and (d) request such person or persons to execute the
8    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
9    A.
10
11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order that provides for
18   production without prior privilege review. Pursuant to Federal Rule of Evidence
19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
20   of a communication or information covered by the attorney-client privilege or
21   work product protection, the parties may incorporate their agreement in the
22   stipulated protective order submitted to the court.
23
24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future for good cause. The
27   parties agree to meet and confer prior to seeking to modify this Protective Order
28   for any reason. The restrictions imposed by this Protective Order may only be
                                              13
                                             ORDER
1    modified or terminated by written stipulation of all parties or by order of this
2    Court. Parties entering into this Protective Order will not be deemed to have
3    waived any of their rights to seek later amendment to this Protective Order.
4          12.2 Right to Assert Other Objections. By stipulating to the entry of this
5    Protective Order no Party waives any right it otherwise would have to object to
6    disclosing or producing any information or item on any ground not addressed in
7    this Stipulated Protective Order. Similarly, no Party waives any right to object on
8    any ground to use in evidence of any of the material covered by this Protective
9    Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Civil Local Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party's request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16         12.4 Any material designated “CONFIDENTIAL” or “HIGHLY
17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by a party will be deemed by
18   the Designating Party to this agreement to be authentic and a business record of the
19   Designating Party, and the Designating Party will be precluded from challenging
20   the authenticity of any document so designated at any time during this litigation,
21   including during any necessary collection or appeal proceedings. To the extent that
22   such material is not a business record of the Designating Party and was not created
23   by the Designating Party, the non-producing party for which the material is a
24   business record shall have opportunity to challenge the authenticity of the material
25   so designated.
26         12.5 Nothing in this Protective Order shall limit a Designating Party’s use of
27   its own information or materials, or prevent a Designating Party from disclosing its
28   own information or materials to any person. Such disclosure shall not affect any
                                               14
                                              ORDER
1    designations made pursuant to the terms of this Protective Order, so long as the
2    disclosure is made in a manner that is reasonably calculated to maintain the
3    confidentiality of the information.
4
5
6    13.   FINAL DISPOSITION
7          After the final disposition of this Action, as defined in paragraph 4, within
8    60 days of a written request by the Designating Party, each Receiving Party must
9    return all Protected Material to the Producing Party or destroy such material. As
10   used in this subdivision, “all Protected Material” includes all copies, abstracts,
11   compilations, summaries, and any other format reproducing or capturing any of the
12   Protected Material. Whether the Protected Material is returned or destroyed, the
13   Receiving Party must submit a written certification to the Producing Party (and, if
14   not the same person or entity, to the Designating Party) by the 60 day deadline that
15   (1) identifies (by category, where appropriate) all the Protected Material that was
16   returned or destroyed and (2)affirms that the Receiving Party has not retained any
17   copies, abstracts, compilations, summaries or any other format reproducing or
18   capturing any of the Protected Material. Notwithstanding this provision, Counsel
19   are entitled to retain an archival copy of all pleadings, motion papers, trial,
20   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
21   and trial exhibits, expert reports, attorney work product, and consultant and expert
22   work product, even if such materials contain Protected Material. Any such archival
23   copies that contain or constitute Protected Material remain subject to this
24   Protective Order as set forth in Section 4 (DURATION).
25
26   14.   Any violation of this Order may be punished by any and all appropriate
27   measures including, without limitation, contempt proceedings and/or monetary
28   sanctions.
                                               15
                                              ORDER
1    15. The Court retains jurisdiction after final termination of the action prior to
     trial, to enforce this Stipulation.
2
3
4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5
6
7
     DATED: October 18, 2018
8
     /s/ C. Yong Jeong
9
     C. Yong Jeong, Esq.
10   Regina S. Zernay, Esq.
     Attorneys for Plaintiff URBAN FAB CORP.
11
12
13
     DATED: October 15, 2018
14
     /s/ Lara S Garner
15
     Lara S Garner, Esq.
16   Hazel Mae B Pangan, Esq.
     Attorneys for Defendant ANTHROPOLOGIE, INC.
17
18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED. DATED.
19
20
     DATED: October 29, 2018
21
22                                                  ___________________________
                                                    Honorable Manuel L. Real
23
                                                    United States District Judge
24
25
     ///
26
     ///
27
     ///
28
     ///
                                             16
                                            ORDER
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of ___________ Urban Fab Corp. v. Urban Outfitters
8    Wholesale, Inc. et al 2:18-cv-05849-R-KS. I agree to comply with and to be bound
9    by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
     Signature: __________________________________
28
                                               17
                                              ORDER
